Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a US Non-Provisional application of US Provisional application 62/583,759, filed on 11/09/2017.
Claims 1, 3, 9-14, 17-18, 19-27 and 28-31 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 08/13/2020), Applicants filed a response and an amendment on 12/11/2020, amending claims 1, 9, 11 and 12, and canceling claims 2, 4-8, 15 and 16, and adding new claims 28-31 is acknowledged. 
Claims 19-27 and 28-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3, 9-14, 17 and 18 are present for examination.
Applicants' arguments filed on 12/11/2020, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn..

Withdrawn-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

The previous rejection of Claims 1-4, 6-17 and 18 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim 11 is under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, i.e. claim recite Trademark, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
     The previous rejection of Claim 16 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 The previous rejection of Claims 1, 2-6, 7-8, 9-14, 15-16 and 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 1-18 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the Written Description requirement and Scope of Enablement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The previous rejection of Claims 1-4, 6-7-8, 15 and 17 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Rex Wayne Watkins (herein after R. W. Watkins, Improvements to fluorescent affinity labels and the ribonuclease system and gene expression response to clinically relevant ribonucleases. Dissertation & Theses, Doctor of Philosophy, University of Wisconsin-Madison, 2010, page 1-155) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-4, 5, 6-17 and 18 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Rex Wayne Watkins (herein after R. W. Watkins, Improvements to fluorescent affinity labels and the ribonuclease system and gene expression response to clinically relevant ribonucleases. Dissertation & Theses, Doctor of Philosophy, University of Wisconsin-Madison, 2010, page 1-155) in view of Raines et al. (Cytotoxic ribonuclease variants. US 2013/0011904 A1, publication 01/10/2013, see IDS), Mironova et al. (The systemic tumor response to RNase A treatment affects the expression of genes involved in maintaining cell malignancy. Oncotarget, 2017, Epub 08/12/2017, 8(45): 7896-78810), Tran et al. (MEK inhibitors and their potential in the treatment of advanced melanoma: the advantages of combination therapy. Drug Design, Development and Therapy 2016:10 43–52) and Meier et al. (Combined targeting of MAPK and AKT signaling pathways is a promising strategy for melanoma treatment. British Journal of Dermatology 2007 156, pp1204–1213) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;

reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 3, 9-14, 17 and 18 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Rex Wayne Watkins (herein after R. W. Watkins, Improvements to fluorescent affinity labels and the ribonuclease system and gene expression response to clinically relevant ribonucleases. Dissertation & Theses, Doctor of Philosophy, University of Wisconsin-Madison, 2010, page 1-155, see PTO892) in view of Raines et al. (Cytotoxic ribonuclease variants. US 2006/0292137 A1, publication 12/28/2006), Mironova et al. (The systemic tumor response to RNase A treatment affects the expression of genes involved in maintaining cell malignancy. Oncotarget, 2017, Epub 08/12/2017, 8(45): 7896-78810, see PTO892), Tran et al. (MEK inhibitors and their potential in the treatment of advanced melanoma: the advantages of combination therapy. Drug Design, Development and Therapy 2016:10 43–52, see PTO892) and Meier et al. (Combined targeting of MAPK and AKT signaling pathways is a promising strategy for melanoma treatment. British Journal of Dermatology 2007 156, pp1204–1213, see PTO892).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a synergistic composition for the treatment of cancer, the composition comprising at least one MAPK-pathway inhibitor and at least one cytotoxic ribonuclease variants including R39D/N67D/N88A/G89D/R91D RNase 1, and R4C/G38R/R39G/N67R/N88L/G89R/R91/V118C RNase 1, corresponding to SEQ ID NO: 1 of the instant application. 
non-small cell lung cancers, and further teach that onconase has shown synergy (synergistic effect) of using in combination with other drugs including rosiglitazone, an inhibitor of MAP kinase, in particular ERK inhibitor for inhibiting phosphorylation (see, evidential reference, Bhagavathula et al. Rosiglitazone inhibits proliferation, motility and matrix metalloproteinase production in keratinocyte. J Invest Dermatol 122:130-139, 2004, see Fig. 4 and 7B, see PTO892) for treating cancer (Pg. 11, para 2). Claim 3 is included in this rejection because onconase is inherently resistant to ribonuclease inhibitor, RI and having lower affinity to ribonuclease inhibitor, RI, (see, evidential reference, Ardelt et al. Curr Pharm Biotechnol. 2008; 9(3): 215-225, see, internal Pg. 3, para 7, Pg. 9, para 3, see PTO892). Regarding a composition comprising onconase (a PtRNase 1) and   rosiglitazone, an inhibitor of MAP kinase, in particular ERK inhibitor for inhibiting phosphorylation an inhibitor of ERK phosphorylation, which would inherently exert synergistic cell killing effect on cancer cell due to inhibition of activation of the ERK pathway including the non-small cell lung cancers cells of R. W. Watkins.
R. W. Watkins does not teach mutant or variant of PtRNase comprises R39D/N67D/N88A/G89D/R91D RNase 1, corresponding to SEQ ID NO: 1 (for claim 1), using at least MAPK-pathway inhibitor is trametinib (for claim 9), dabrafenib or Tifinlar (for claim 11) 
However, Raines et al. teach cytotoxic variants of human ribonuclease 1 (RNase 1) identified through analysis of the interaction between RNase 1 and the human ribonuclease inhibitor (hPI) as defined by the three dimensional (3-D) atomic structure of the RNasel-hRI complex and methods for designing the RNase 1 variants, wherein the variants is R39D/N67D/N88A/G89D/R91D RNase 1, and R4C/G38R/R39G/N67R/N88L/G89R/R91/V118C RNase 1,  corresponding to SEQ ID NO: 1 of the instant application, and a method of treating cancer including mesothelioma, using said RNase 1 variant (see, abstract, para 4, 14, 16, 19, 29, 37, 39, 41, 58, 72, 79, 81-82, 108, 130, Table 5, Fig. 4A and 4B, and claims 1-23). 
Raines et al. do not teach using at least MAPK-pathway inhibitor is trametinib (for claim 9), dabrafenib or Tifinlar (for claim 11) and PD98059 (for claim 12), cancer is melanoma (for claim 13) or malignant melanoma (for claim 14).
However, Mironova et al. teach the systemic tumor response to pancreatic RNase A treatment affects the expression of genes involved in maintaining cell malignancy including melanoma, non-small- lung cancer and metastasis, and further teach that  pancreatic RNase A was shown to inhibit tumor and metastasis growth that accompanied by global alteration of miRNA profiles in the blood and tumor tissue, and  the whole transcriptome analysis of murine Lewis lung carcinoma (LLC) after treatment of tumor-bearing mice with RNase A, which showed that 966 differentially expressed transcripts in LLC tumors, of which 322 were upregulated and 644 were downregulated after RNase A treatment, and many of these genes are involved in signaling pathways that regulate energy metabolism, cell-growth promoting and transforming activity, modulation of the cancer microenvironment and extracellular matrix components, and cellular proliferation and differentiation. Mironova et al. also teach that following RNase-A treatment, an upregulation of carbohydrate metabolism, inositol phosphate cascade and oxidative phosphorylation, re-arrangement of cell adhesion, cell cycle control, apoptosis, and transcription, was observed. Whereas cancer-related signaling pathways (e.g., TGF-beta, JAK/STAT, and Wnt) were downregulated following RNase A treatment, as in the case of the PI3K/AKT pathway, which is involved in the progression of non-small lung cancer. Furthermore, Mironova et al. suggests that the antitumor activity and decreased invasion potential of tumor cells caused by RNase-A are associated with enhanced energy cascade functioning, rearrangement of cancer-related events regulating cell growth and dissemination, and attenuation of signaling pathways having tumor-promoting activity, and thus, RNase A can be proposed as a potential component of anticancer therapy with multiple modes of action (see, abstract, Pg.78803, Col2, para 3). 
Mironova et al. do not teach using at least MAPK-pathway inhibitor is trametinib (for claim 9), dabrafenib or Tifinlar (for claim 11) and PD98059 (for claim 12). 
However, Tran et al. teach the treatment of melanoma has improved markedly over the last several years with the advent of more targeted therapies, but unfortunately, complex compensation mechanisms, such as those of the mitogen-activated protein kinase (MAPK) pathway, have limited the clinical benefit of these treatments. Recently, a better understanding of melanoma resistance mechanisms has given way to intelligently designed multidrug regimes, and further review the extensive pathways of BRAF inhibitor (vemurafenib and dabrafenib) resistance due to the mutation of BRAFV600E, and found  the advantages of dual therapy, including the addition of an MEK inhibitor (cobimetinib or trametinib), which has proven to 
Tran et al. do not teach using at least MAPK-pathway inhibitor is PD98059 (for claim 12). 
However, Meier et al. teach that in melanoma, several signaling pathways are constitutively activated, including the RAS/RAF/MEK/ERK (MAPK) and PI3K/AKT (AKT) signaling pathways are activated through multiple mechanisms and appear to play a major role in melanoma development and progression, and further teach that targeting the MAPK and/or AKT signaling pathways would have therapeutic effects against melanoma, wherein the therapeutic compounds and pharmacological inhibitors are BAY 43-9006, PD98059, U0126, wortmannin, and LY294002, which inhibited the MAPK and AKT signaling pathways at different levels and evaluated the effects on growth, survival and invasion of melanoma cells in monolayer and organotypic skin culture, and thus, raise the possibility of using BAY 43-9006, PD98059, U0126, wortmannin, and LY294002 for targeting of MAPK and AKT signaling pathways is a promising strategy for melanoma treatment (see, summary, Pg. 1204, Col 1, para 1-2, Pg. 1206, Col 2, para 2, and Fig. 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of R. W. Watkins, Raines et al. Mironova et al. Tran et al. and Meier et al. to use cytotoxic variants of human ribonuclease 1 (RNase 1) R39D/N67D/N88A/G89D/R91D corresponding to SEQ ID NO: 1 for treating cancer as taught by Raines et al.  and substitute pancreatic ribonuclease onconase of R. W. Watkins with non-small cell lung cancers to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to use combination therapy using ribonuclease variants and MAPK inhibitors for treating malignant or metastasis melanoma cancer, which is therapeutically, pharmaceutically, commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because R. W. Watkins could successfully use ribonuclease and MAPK inhibitors for treating cancer.
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1, 3, 9-14, 17 and 18 are rejected.
Applicant's amendment (see, significant amendment of claims 1, 9, 11 and 12, and canceling claims 2, 4-8, 15 and 16, and adding new claims 28-31), necessitated the new ground(s) of rejection presented in this Office action (see, SnagIt image of claim 1 as evidence as shown below).  

    PNG
    media_image1.png
    505
    665
    media_image1.png
    Greyscale
 
	Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656